Appeals by the defendant from two judgments of the County Court, Nassau County (Brown, J.), both rendered June 18, 2004, convicting him of criminal sale of a controlled substance in the fifth degree under Superior Court information No. 548/04, and criminal sale of a controlled substance in the fourth degree under Superior Court information No. 549/04, upon his pleas of guilty, and imposing sentences.
*862Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Cozier, J.P., Santucci, Luciano, Fisher and Covello, JJ., concur.